PER CURIAM:
Percy Allen Williams, Jr., appeals the district court’s orders denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we deny Williams’ motion to amend his complaint and affirm for the reasons stated by the district court. Williams v. Mullen, No. 2:10-cv-00621-RAJ-TEM (E.D.Va. Feb. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.